United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-2363
                                ___________

Michael E. Acevedo,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
City of O’Fallon; Unknown Mayor,        *
City of O’Fallon, Missouri; Unknown * [UNPUBLISHED]
Chief of Police, City of O’Fallon,      *
Missouri; Robert Schrum, Police         *
Officer, # 034; Unknown Frye, Police *
Officer, 224; Robert M. Wohler;         *
Larry Nesslage; County of St. Charles; *
Ted House, Judge, 11th Judicial         *
Circuit, # 31870; Budget Towing,        *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: January 23, 2008
                              Filed: January 29, 2008
                               ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Michael Acevedo appeals the district court’s1 preservice dismissal of his pro se
action. Upon careful review of the record before the district court and Acevedo’s
appellate brief, we conclude that dismissal was proper. Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                          -2-